United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3066                                                September Term, 2022
                                                                    1:21-cr-00035-EGS-7
                                                      Filed On: November 22, 2022
United States of America,

              Appellee

       v.

Ronald Colton McAbee,

              Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Katsas, Walker, and Childs, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

       ORDERED AND ADJUDGED that the district court’s September 3, 2022 order
denying appellant’s motion for reconsideration of the pretrial detention order be
affirmed. Appellant has not demonstrated that the district court clearly erred in finding
that no condition or combination of conditions of release would reasonably assure the
safety of any other person and the community. See United States v. Hale-Cusanelli,
3 F.4th 449, 454–55 (D.C. Cir. 2021); United States v. Munchel, 991 F.3d 1273, 1282
(D.C. Cir. 2021).

          The government proffered evidence demonstrating that appellant planned for
potential violence at the Capitol on January 6, 2021, by discussing with an associate
the acquisition of various items that were or could be used as weapons, and that he
took at least one of these items—a pair of metal-knuckled gloves—with him to the
Capitol. The government also proffered video evidence demonstrating that, while
outside the Capitol, appellant attempted to drag one police officer who was lying on the
ground into a crowd of protesters and physically assaulted a second officer who
attempted to intervene. Appellant then returned his attention to the first officer who was
still lying on the ground, grabbed that officer by the torso, and the two then slid down
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-3066                                                September Term, 2022

the stairs toward the crowd of protesters. Although appellant subsequently provided
additional video evidence that appears to show that other protesters played a larger role
in ultimately dragging the first officer into the crowd, the new video evidence does not
establish that appellant played no role in that result. Given this evidence, we discern no
clear error in the district court’s conclusion that no condition or combination of
conditions of release would reasonably assure the safety of any other person and the
community.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2